EXHIBIT 99.1 The Chemours Company Reports Strong Second Quarter 2017 Results and Increases Full-Year 2017 Outlook Second Quarter 2017 Highlights • Net Sales of $1.6 billion, up 15% • Net Income of $161 million, up $179 million with EPS of $0.84, up $0.94 per diluted share • Adjusted EBITDA of $361 million, up $174 million, driven by strong year-over-year volume and price improvement in Titanium Technologies and Fluoroproducts • Adjusted Net Income of $166 million, up $117 million with Adjusted EPS of $0.87, up $0.60 per diluted share • Net leverage1 down to 2.2 times, well below target of 3 times Wilmington, Del., August 2, 2017 – The Chemours Company (Chemours) (NYSE: CC), a global chemistry company with leading market positions in titanium technologies, fluoroproducts and chemical solutions, today announced financial results for the second quarter 2017. Chemours President and CEO Mark Vergnano said, “Our strong financial performance is a clear reflection of the quality of our business segments, the engagement of our employees and the loyalty of our key customers. With two years behind us as a stand-alone company, we are seeing the positive effects of our transformation plan paired with improving end markets. Customer preference for our Ti-Pure™ titanium dioxide delivered another strong quarter for our Titanium Technologies business. Opteon™ refrigerants adoption ramp up remains in full force, leading the double-digit volume growth reported within Fluoroproducts. Overall, these resulted in higher volumes and significant margin improvement year-over-year. We are pleased with the strength of the first half and expect to continue this positive trajectory through 2017.” Second quarter net sales were $1.6 billion, an increase of 15 percent from $1.4 billion in the prior-year quarter. Volume growth in all three segments drove a 15 percent increase in revenue and higher prices primarily for Ti-Pure™ titanium dioxide added another 7 percent. These results were reduced by 6 percent due to the portfolio effects of divestitures and site closure within Chemical Solutions, and a 1 percent currency headwind during the quarter. Second quarter net income of $161 million, or $0.84 per diluted share, increased $179 million versus a net loss of $18 million, or ($0.10) per diluted share in last year’s second quarter. Adjusted EBITDA for the second quarter 2017 was $361 million, a 93 percent increase compared to $187 million in the second quarter of 2016. This improvement was primarily driven by increased volume and pricing, which were partially reduced by transformation-related costs, higher performance compensation expenses as compared to the prior year, and the impact of the portfolio changes in Chemical Solutions. Titanium Technologies In the second quarter, Titanium Technologies segment sales were $729 million, a 22 percent increase versus the prior-year quarter, driven by higher global average selling prices and demand for Ti-Pure™ titanium dioxide. Segment Adjusted EBITDA was $193 million, a 74 percent year-over-year increase. The improved Ti-Pure™ titanium dioxide pricing and volumes were somewhat offset by higher costs primarily related to transformation activities and performance compensation. 1 Defined as gross debt minus cash divided by trailing twelve-month Adjusted EBITDA EXHIBIT 99.1 Fluoroproducts In the second quarter, Fluoroproducts segment sales were $710 million, an increase of 24 percent versus the prior-year quarter. Expanded adoption of Opteon™ refrigerants and strong demand for fluoropolymers drove higher volume compared to last year’s second quarter. Price modestly improved in comparison to last year’s second quarter primarily as a result of higher prices of base refrigerants that were partially offset by lower fluoropolymers pricing and customer mix. Segment Adjusted EBITDA was $197 million, an 88 percent increase versus the prior-year quarter, reflecting increased volume partially offset by higher costs related to transformation activities and performance compensation. Chemical Solutions Chemical Solutions second quarter 2017 sales were $149 million, a 30 percent decline versus the prior-year quarter, reflecting the impact of portfolio changes. Segment Adjusted EBITDA was $7 million compared to $11 million in the prior-year quarter with the decline primarily related to portfolio changes. Partially offsetting the declines, solid demand for both performance chemicals & intermediates and mining solutions products led to volume increases versus the previous year. In addition, modest price improvements partially offset raw material increases in the quarter. Corporate and Other Corporate and Other represented a negative $36 million of Adjusted EBITDA. Expenses in the second quarter of 2017 improved by $4 million versus the prior-year quarter driven by timing of legal costs, partially offset by higher transformation costs. During the second quarter 2017, the company realized a cash tax rate of approximately 11 percent. The company expects its cash tax rate to be in the mid-teens for the full-year 2017, reflecting the company’s anticipated geographic mix of earnings. Liquidity As of June 30, 2017, gross consolidated debt was approximately $4.1 billion. Debt, net of $1.5 billion cash, was approximately $2.5 billion, resulting in a net debt-to-EBITDA ratio of approximately 2.2 times on a trailing twelve-month basis. During the quarter, Chemours completed an offering of approximately $500 million aggregate principal amount of 5.375% Senior Notes due 2027, with the intention of using the net proceeds of the offering for general corporate purposes, including funding Chemours’ portion of the global settlement of the PFOA multi-district litigation settlement between DuPont and the plaintiffs. The company expects to complete the payment of its portion in August 2017. Following this payment, the company anticipates its net debt-to-EBITDA ratio will remain well below 3 times on a trailing twelve-month basis. Also during the second quarter of 2017, as previously disclosed, Chemours repriced its existing Term Loan B to lower its interest rate spread. As part of the transaction, Chemours modified its credit agreement to provide a new class of term loans denominated in Euros and U.S. Dollars, in an aggregate principal amount of €400 million and $940 million, respectively. Cash provided by operating activities for the second quarter of 2017 was $183 million, versus $90 million in second quarter of 2016. Net working capital for the quarter was a use of $83 million of cash, consistent with normal seasonal patterns. Free Cash Flow for the second quarter was $114 million, a $103 million improvement versus the previous-year quarter of $11 million. Improvement in Free Cash Flow was due to higher operating earnings. EXHIBIT 99.1 In the first half of 2017, cash provided by operating activities was $224 million, versus $126 million in the first half of 2016, which included a $131 million benefit of the prepayment received from DuPont. Excluding the DuPont prepayment, 2017 year-to-date Free Cash Flow of $86 million would represent a $259 million improvement versus the previous-year’s first half. Outlook Vergnano commented, “We plan to build on the momentum of the first half and now expect to deliver 2017 Adjusted EBITDA within a range of $1.3 to $1.4 billion given the benefits of our transformation plan initiatives, lower levels of transformation-related costs in the second half, and the strength of our improving key end markets. We expect Free Cash Flow to be approximately breakeven, including the anticipated payment for the PFOA MDL settlement.” Conference Call As previously announced, Chemours will hold a conference call and webcast on Thursday, August 3, 2017 at 8:30 AM EDT. The webcast and additional presentation materials can be accessed by visiting the Events & Presentations page of Chemours’ investor website, investors.chemours.com. A webcast replay of the conference call will be available on the Chemours’ investor website. About The Chemours Company The Chemours Company (NYSE: CC) helps create a colorful, capable and cleaner world through the power of chemistry.Chemours is a global leader in titanium technologies, fluoroproducts and chemical solutions, providing its customers with solutions in a wide range of industries with market-defining products, application expertise and chemistry-based innovations.Chemours ingredients are found in plastics and coatings, refrigeration and air conditioning, mining and general industrial manufacturing.Our flagship products include prominent brands such as Teflon™, Ti-Pure™, Krytox™, Viton™, Opteon™, Freon™ and Nafion™.Chemours has approximately 7,000 employees and 26 manufacturing sites serving approximately 4,000 customers in North America, Latin America, Asia-Pacific and Europe.
